Title: To James Madison from Zachariah Vowles, 19 June 1805
From: Vowles, Zachariah
To: Madison, James


Dear Sir
falmouth 19th. June 1805
Inclos’d I beg leave to hand you a small accot for a ps Irish Linen had by yourself from Mr. Peter Gordon, omitted in the accots which have been rend. to you, owing to a Settlement not having taken place with him ’till last year when the omission was discover’d, and since when an application has been defer’d under an expectation from time to time that I shou’d be in the City & have an Oppy to Make it personally; but it being uncertain when this may happen, and the bearer hereof Mr. Reuben Crump being in the business of Mr Dunbar, & having occasion to be in the City, will take the liberty to call on you—& his rect. will be the Same as if from me. I am with great respect Dr Sir Your mo. Obedt Servt.
Zachr Vowles
for Robt Dunbar
